Affirm in part and reverse and render in part; Opinion Filed
December 9, 2020




                                                  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-20-00652-CV

                         IN THE INTEREST OF D.P.G., A CHILD

                    On Appeal from the 196th Judicial District Court
                                 Hunt County, Texas
                            Trial Court Cause No. 87836

                              MEMORANDUM OPINION
                        Before Justices Schenck, Molberg, and Nowell
                                 Opinion by Justice Schenck
         Mother and Father appeal the trial court’s order terminating their respective

parental rights to D.P.G.1 They both challenge the legal and factual sufficiency of

the evidence to support the trial court’s finding they constructively abandoned

D.P.G. as the predicate ground for termination of their parental rights. See TEX.

FAM. CODE ANN. § 161.001(b)(1)(N). Mother and Father do not challenge the trial

court’s finding termination of their parental rights is in the best interest of D.P.G.

We find jurisdiction over mother’s appeal and affirm the trial court’s termination

order as to her. We reverse the termination order as to Father. Because the


   1
       Mother and Father are not married and filed separate appeals.
dispositive issues in this case are settled in law, we issue this memorandum opinion.

See TEX. R. APP. P. 47.4.

                           JURISDICTION OVER MOTHER’S APPEAL

        As a threshold matter, we must determine whether we have jurisdiction over

Mother’s appeal.2 The following undisputed facts are germane to this determination.

The termination hearing concluded on May 6, 2020, with the trial court finding

Mother’s parental rights should be terminated. Mother was not present at the

hearing, but was represented by trial counsel. On May 14, the trial court entered an

Order Appointing Appellate Counsel in which it stated it found Mother’s parental

rights should be terminated, that Mother is entitled to appellate counsel to conduct

the appeal, and ordered the appointment of Toby Wilkinson as that counsel. The

trial court did not send a copy of that order to Wilkinson, and there is no indication

in the record that the order was sent to Mother. It is uncontested that Wilkinson only

became aware of his appointment when he received an email from the official court

reporter on July 8, 2020, in connection with the filing of the reporter’s record with

this Court. He then discovered that the trial court had entered its order of termination

on June 2. On July 9, he filed a formal notice of appeal and motion for extension of




    2
      Jurisdiction over Father’s appeal is not in question. The trial court entered its Order of Termination
on June 2, 2020, and Father filed his notice of appeal on June 19, 2020, within 20 days of the trial court’s
order. See TEX. R. APP. P. 28.4 (appeals in parental termination cases are governed by rules of appellate
procedure for accelerated appeals), 26.1(b) (notice of appeal in accelerated appeal must be filed within 20
days after the judgment or order is signed).
                                                   –2–
time to file on behalf of Mother. Mother’s appellate counsel concedes that Mother’s

motion for extension of time was not timely filed, but urges, given the lack of notice

of her appellate counsel’s appointment, application of the rules governing

accelerated appeals violates Mother’s due process rights. Given the unique nature

of this proceeding, the elevated interests involved, and that the delay is entirely a

product of state action, we conclude that it does.

      In this case, the State, through the Texas Department of Family and Protective

Services (the “Department”), sought to terminate Mother’s parental rights and the

judge, also acting as an agent of the State, albeit a separate branch of it, concluded

that her rights should be terminated, and appointed counsel to represent Mother on

appeal, as required by statute. See TEX. FAM. CODE ANN. § 107.301(a)(1). Yet the

court did not notify the individual charged with representing Mother’s interests on

appeal of the appointment, and that counsel was not afforded any opportunity to

timely file a notice of appeal or a timely motion for extension of time to file the

notice. See TEX. R. APP. P. 28.4 (appeals in parental termination cases are governed

by rules of appellate procedure for accelerated appeals), 26.1(b) (notice of appeal in

accelerated appeal must be filed within 20 days after the judgment or order is

signed). Thus, we are left to consider: (1) whether any filing in the trial court is the

functional equivalent of a written notice of appeal and to consider Mother’s due

process argument; and (2) whether the failure to notify counsel would, on the facts

before us, deny mother due process in any event.
                                          –3–
        We begin by noting that a notice of appeal is to be filed in the trial court, not

this Court. See TEX. R. APP. P. 25.1(a). The purpose of the notice of appeal is to

apprise the trial court and the opposing party that the party suffering an adverse

judgment intends to appeal and sets the appellate process in motion. 4 C.J.S. § 479.

In the context of parental termination, subject to a statutory obligation to appoint

counsel to pursue an appeal, one might wonder, what further purpose the seprate

notice from appointed counsel achieves? While an order appointing counsel for a

possible appeal, standing alone, obviously does not absolve counsel with notice of

his appointment of his obligation to file the necessary notice, we would be inclined

to find that when the trial court fails to give notice of the appointment to the very

person charged with timely filing it, the order of appointment has served every

legitimate interest underlying the requirement of filing a notice of appeal.

Accordingly, under the circumstances presented here, it might be argued that the

appointment either served as the notice of appeal or that the failure to serve notice

to counsel operated as a functional denial of notice of the judgment to the party,

implicating rule 306a(4). 3 At this stage we are aware of no controlling authority

developing those questions and will pretermit further development of them because,


    3
       While in the ordinary case, notice to a party of a judgment surely suffices to trigger the relevant
appellate periods, this is hardly the ordinary case. The State is engaged with a litigant whom it contends is
manifestly unable to manage her affairs. In a typical case, we would fairly assume that litigants are
communicating with their counsel to confirm timely management of deadlines and when selecting appellate
counsel are tracking developments in their case. In this case, however, there is no indication mother was
even notified of the appointment and, had she been notified, she would likely presume the lawyer was also
notified and acting according to its terms and purposes.
                                                    –4–
as set forth infra, we conclude that application of the rules concerning perfection of

Mother’s appeal is unconstitutional as applied here.

      Parental rights are “far more precious than any property right,” and when the

State initiates a termination proceeding, “it seeks not merely to infringe that

fundamental liberty interest, but to end it.” Santosky v. Kramer, 455 U.S. 745, 758–

59 (1982). The termination of parental rights involves fundamental constitutional

rights, and our constitution and statutes provide for one level of appeal as a matter

of right in termination cases. In re T.V., 8 S.W.3d 448, 449 (Tex. App.—Waco 1999,

no pet.). As we have previously noted, the accelerated deadline to file a notice of

appeal in parental terminations cases is a trap for the unwary. In re R.J.S., 219

S.W.3d 623, 627 (Tex. App.—Dallas 2007, pet. denied). Because of the accelerated

nature of these cases, trial courts must act expeditiously when appointing new

counsel for the appeal. In re J.O.A., 283 S.W.3d 336, 344 (Tex. 2009). In doing so,

it is imperative that the court notify court appointed counsel of the fact of the

appointment. Failure to do so creates the risk, realized in this case, that counsel will

not have the ability under our rules to timely file the notice of appeal. Worse still,

where the parent is informed of the appointment, or even where the parent is merely

deemed to be on notice of it, the appointment order would affirmatively discourage

the parent from pursuing a timely pro se appeal or retaining separate counsel. While

there is no federal due process requirement by which the states would be obliged to



                                          –5–
provide for appellate review of trial court judgments, 4 once the right to pursue

appellate review has been recognized, the State itself cannot arbitrarily deny it.

Griffin v. Illinois, 351 U.S. 12, 18 (1956); Lindsey v. Normet, 405 U.S. 56, 77 (1972);

see also TEX. CONST. art. 1 §13.

        While the Department, the parent, and the child all share an interest in a quick

and final decision, finality cannot trump a parent’s constitutional right to be heard,

including by appeal where the right to appeal exists. Stanley v. Illinois, 405 U.S.

645, 646 (1972); In the Interest of M.S., 115 S.W.3d 534, 548 (Tex. 2003); see

also In re B.G., 317 S.W.3d 250, 258 (Tex. 2010) (holding failure to file requisite

statement of appellate points could not, consistent with due process, form a basis for

denying parent appellate record and concluding family code section 263.405 was

unconstitutional as applied to parent); In re J.O.A., 283 S.W.3d at 339, 347 (holding

that despite parents’ failure to file timely statement of appellate points, due process

required they be allowed to appeal; “section 263.405(i) 5 is unconstitutional as

applied when it precludes a parent from raising a meritorious complaint about the

insufficiency of the evidence supporting the termination order”).




    4
      M.L.B. v. S.L.J., 519 U.S. 102, 131 (1996) (Thomas, J., dissenting) (acknowledging the court’s “oft-
affirmed view that due process does not oblige the states to provide for any appeal, even from a criminal
conviction”).
    5
      Section 263.405(i) has been repealed. It barred an appellate court’s consideration of any issue not
presented to the trial court in a timely filed statement of points.
                                                  –6–
      To be clear, this case does not involve private litigants bungling deadlines in

a contest implicating their respective property rights. Here, the State, through its

executive branch, sought to terminate Mother’s parental rights. Thus, this case

involves a fundamental liberty interest with heightened procedural protections.

Mother is indigent; thus, the trial court was required to (and did) appoint counsel to

represent her. TEX. FAM. CODE ANN. § 107.301(a)(1). The statutory right to

appointed counsel gives rise to constitutional considerations of due process in the

administration of that right. In re S.K.S., 236 S.W.3d 875, 891 (Tex. App.—

Texarkana 2007, pet. denied). And yet, the trial court, another State actor, in

appointing counsel failed to give notice of the appointment. In effect, the trial court

failed to provide Mother with counsel, as mandated by statute, and foreclosed her

right to appeal within the rules. Accordingly, we conclude that section 263.405 of

the family code (acceleration of appeals of termination orders) and the appellate

rules concerning the perfection of appeals, as applied in this particular case, with

respect to Mother, are unconstitutional and do not preclude this Court from

considering Mother’s appeal. See, e.g., In re E.R., 385 S.W.3d 552, 562, 567 (Tex.

2012) (due process prevails over state law time limit).

                                   BACKGROUND

      D.P.G. was born on August 9, 2019. He was removed from his parents’ care

shortly thereafter and placed into foster care due to a report that Mother had abused

amphetamines and during her pregnancy, as confirmed by D.P.G.’s positive test
                                         –7–
results for amphetamines. 6 Both parents met with a Child Protective Services

caseworker on August 15, 2019, to discuss possible family placement for the child.

The maternal grandparents and a paternal aunt were identified as possible

placements. Those potential placements did not come to fruition, however.

         On August 16, the Department filed an Original Petition for Protection of a

Child, for Conservatorship, and for Termination in Suit Affecting the Parent–Child

Relationship, seeking, among other things, to immediately be named the sole

managing conservator of D.P.G. The record establishes Mother was served with the

petition, but Father was not.

         Early in the case, the Department prepared a family service plan to address

the issues that led to the removal of D.P.G. from Mother’s care. That plan was

prepared with Mother’s input. The plan’s goal was for reunification and included

services that were geared toward alleviating or mitigating the cause necessitating the

placement of D.P.G. in foster care. The Department did not prepare a family service

plan for Father, presumably as his paternity had not yet been confirmed.

         The trial court held an adversary hearing on August 22. The appellate record

does not contain a transcript of that hearing. The temporary order entered following

the hearing indicates Mother and Father appeared at that hearing, both unrepresented

by counsel. At that hearing, the trial court ordered Mother to (1) submit to drug and



   6
       Mother has two other children who are not in her care. Father is not related to those children.

                                                    –8–
alcohol dependency assessments, (2) participate in psychosocial evaluation and

counseling, (3) attend parenting classes, (4) submit to drug testing, (5) abstain from

using drugs, (6) attend Narcotics Anonymous/Alcoholics Anonymous (“NA/AA”)

meetings three times a week, (7) maintain stable housing and income, and (8) comply

with each requirement set out in the Department’s service plan, which included

attending   Intensive     Outpatient   Program/Supportive      Outpatient    Program

(“IOP/SOP”) classes. The trial court also ordered Father to submit to genetic tests

to determine parentage.

      A status hearing was conducted on October 15. The appellate record does not

contain a transcript of that hearing. The status hearing order indicates Father

appeared at that hearing, unrepresented by counsel, and Mother did not appear.

Father was apparently incarcerated at that time as he appeared at the hearing wearing

an orange jumpsuit.

      A permanency hearing took place on January 9, 2020. Father attended that

hearing, again unrepresented by counsel; Mother did not attend. The transcript of

that hearing reveals that Father’s principal concern to that point was with

establishing his biological relation to D.P.G. Father was advised the genetic testing

had established that he is D.P.G.’s father. The Department asked the court to order

Father to (1) complete a substance abuse assessment, (2) attend NA/AA meetings,

(3) attend IOP/SOP classes, (4) submit to a psychosocial evaluation, and (5) attend

counseling and parenting classes. The court did so. In addition, the Department
                                         –9–
advised, at this point, that it was seeking to terminate Mother’s and Father’s parental

rights.7 As a result of the Department’s pronouncement, the trial court appointed

trial counsel to represent Mother and Father. On January 23, the trial court entered

an order adjudicating Father as the biological parent of D.P.G.

        A bench trial took place by video conference on April 29 and May 6. Mother

and Father appeared solely through their trial counsel.                           The trial court heard

testimony from Amber Davidson (Department caseworker), Larry Barksdale (Child

Protective Services supervisor), and Maria Yanez (Court Appointed Special

Advocates (CASA) advocate).

                                   Testimony of Amber Davidson

        Davidson testified that, at the adversary hearing in August 2019, Mother and

Father told her they were living in a motel, and Father admitted to marijuana use.

Davidson met with Mother on August 28, 2019. At that meeting, Mother admitted

she has a substance abuse problem, her drugs of choice are methamphetamine and

marijuana, and she had been struggling with addiction for a couple of years.

        Davidson met with Mother and Father during their one and only visitation

with D.P.G. on September 3, 2019. During that meeting, Davidson gave Mother and

Father her contact information, including phone numbers and email address.



    7
       Prior to this point, the record does not indicate that Father was served or otherwise advised of any
effort to terminate his rights. Rather, as noted, Father appeared to be first interested in establishing the fact
of paternity.
                                                     –10–
Davidson recalled that Mother and Father argued as to whether Father was in fact

D.P.G.’s father. Another visitation was scheduled for September 23. Neither parent

attended. According to Davidson, neither parent made any attempt to see D.P.G.

after September 3, and during the pendency of the case, they had not sent any cards,

letters, gifts or anything at all to indicate they want to maintain a relationship with

the child. Davidson last communicated with Mother on September 12, when Mother

texted her new contact information, including an apartment address. Davidson

attempted to see that apartment on September 17 and 24, but was not able to obtain

access to the apartment. Davidson did not advise Mother and Father of her plan to

visit their apartment prior to her arrivals. Thereafter, Davidson attempted to contact

Mother through Mother’s mother without success.

        The Department attempted to place D.P.G. with a relative. The two potential

placements did not work out. 8 The Department prepared a family service plan for

Mother, with Mother’s input. Davidson confirmed her review of the case file

revealed the Department did not prepare a family service plan for Father. Mother,

who did participate in a service plan nevertheless failed to complete a drug and

alcohol assessment or the requisite parenting classes, did not attend any sessions for

NA/AA, did not participate in IOP/SOP classes, and did not maintain stable income



    8
      The maternal grandparents already had custody of Mother’s eldest child, and due to their age, they
were not in a position to care for an infant. Father’s sister likewise indicated that she was not able to care
for an infant.
                                                   –11–
and housing, as she promised in entering the service plan. Mother completed the

initial random drug testing, but failed to submit to subsequent testing as agreed. At

the adversary hearing, before he was determined to be the biological parent, Father

was ordered to submit to drug testing. He did not do so.

      Mother and Father were both incarcerated at some time during the pendency

of the case. Father was still incarcerated at the January 9, 2020 permanency hearing

and indicated that he believed he would be released in a couple of weeks. Davidson

was not aware of any signed order requiring Father to complete the services the

Department requested. Davidson believed Mother was released from jail in March

2020, but admitted she did not know whether she had been released. She also

admitted she did not know whether Father had been released, but thought he had

been based on an inmate search. Davidson attempted to locate Mother and Father

by reaching out to Mother’s mother and Father’s sister. Those attempts were not

successful.

      Davidson testified D.P.G. is thriving in his foster placement.           He is

developmentally on target and is well bonded with the foster family. The foster

parents are interested in adopting D.P.G. Davidson expressed her belief that it is in

the best interest of D.P.G. to terminate Mother’s and Father’s parental rights because

they had not attempted to complete the court ordered services, did not have a stable

home, and could not take care of themselves.



                                        –12–
                           Testimony of Larry Barksdale

      Barksdale was present at the permanency hearing on January 9, 2020. He

testified that Father was present at that hearing. At that hearing, the Department

requested that the court order Father to complete various services. The court did so.

No written order was provided to Father, and Father never contacted the Department

asking for an order. Father was in shackles at that hearing and could not take notes

about the services he was to complete. Father indicated he believed he would be

released from jail in a couple of weeks. Barksdale testified that had Father been

released at that time, he would have had a chance to complete the ordered services.

Barksdale admitted the services were not designed for an incarcerated person and he

did not know if Father could participate in the services where he was being detained.

Father failed to maintain contact with the Department, and Barksdale did not receive

any information from Father indicating he was working on completing the required

services.

                   Testimony of Maria Yanez (CASA volunteer)

      Yanez attempted to observe a visit between Mother and D.P.G. at the end of

September 2019, but Mother did not attend. Yanez expressed her belief Mother and

Father cannot meet D.P.G.’s physical and emotional needs due to their drug use. She

received no indication that Mother and Father have a stable home. She was unable

to find an address for them.



                                        –13–
       Yanez was able to observe D.P.G. with his foster family. Yanez described

D.P.G. as being a happy baby and indicated that he and the other children in the

home were “engage[d] as a normal family.” Yanez confirmed that she had not

received any cards, letters, gifts or anything that would indicate Mother and Father

want to continue a relationship with D.P.G. Like Davidson, Yanez expressed her

belief that it was in the best interest of D.P.G. to terminate Mother’s and Father’s

parental rights. She confirmed the foster parents are motivated to adopt D.P.G. and

stated the foster family members are the only faces D.P.G. has consistently seen

since his birth.

       At the conclusion of the trial on the merits, the trial court found Mother and

Father had constructively abandoned D.P.G. and the Department had made

reasonable efforts to return the child to Mother and Father, Mother and Father had

not regularly visited or maintained significant contact with D.P.G., and Mother and

Father had demonstrated an inability to provide D.P.G. with a safe environment.

TEX. FAM. CODE ANN. § 161.001(b)(1)(N). The court further found that termination

of the parent–child relationship between Mother and Father and D.P.G. to be in the

best interest of D.P.G. On June 2, 2020, the trial court entered its order terminating

Mother’s and Father’s parental rights to D.P.G and appointing the Department

Permanent Managing Conservator of D.P.G.

                                    DISCUSSION

       The involuntary termination of parental rights involves fundamental
                                        –14–
constitutional rights. In re G.M., 596 S.W.2d 846 (Tex. 1980). The Supreme Court

has stated that a natural parent’s desire for—and his right to—the companionship,

care, custody, and management of his child is an interest “far more precious than

any property right.” Santosky, 455 U.S. at 758–59. A termination decree is final

and irrevocable, divesting for all time that natural right as well as all legal rights,

privileges, duties, and powers between the parent and child except for the child’s

right to inherit. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985). Courts have

recognized that termination of a parent’s rights to his child is “traumatic, permanent,

and irrevocable.” In re M.S., 115 S.W.3d 534, 549 (Tex. 2003). For these reasons,

the Texas Family Code and the Due Process Clause of the United States Constitution

require that grounds for termination of parental rights be proved by clear and

convincing evidence. TEX. FAM. CODE ANN. § 161.001; Santosky, 455 U.S. at 753–

54. And for the same reasons, we strictly construe involuntary termination statutes

in favor of the parent. In re E.R., 385 S.W.3d at 563.

      To apply the clear and convincing evidence standard of proof in parental

termination cases, we ask whether the proof is such that a reasonable fact finder

could have formed a firm belief or conviction about the truth of the allegations. In

re J.F.C., 96 S.W.3d 256, 263–64 (Tex. 2002). In our legal sufficiency review, we

consider all the evidence in the light most favorable to the finding. Id. at 266. We

assume that the fact finder resolved disputed evidence in favor of the finding if a

reasonable fact finder could do so, and we disregard all contrary evidence that a
                                         –15–
reasonable fact finder could have disbelieved or found incredible. Id.

      For a trial court to terminate a parent’s right to his child, the State must prove

by clear and convincing evidence that the parent committed an act prohibited under

the family code’s section 161.001(b)(1) and that termination is in the child’s best

interest. TEX. FAM. CODE ANN. § 161.001(b)(1–2).

      In this case, the trial court, as the fact finder, concluded Mother and Father

constructively abandoned D.P.G., a predicate ground for termination under section

161.001(b)(1) of the family code. Id § 161.001(b)(1)(N). To establish constructive

abandonment, the Department had to prove by clear and convincing evidence the

child has been in the permanent or temporary managing conservatorship of the

Department for not less than six months; and (i) the Department has made reasonable

efforts to return the child to the parent; (ii) the parent has not regularly visited or

maintained significant contact with the child; and (iii) the parent has demonstrated

an inability to provide the child with a safe environment. Id. If there is legally or

factually insufficient evidence of one or more of these elements, then the finding of

constructive abandonment fails. In re D.T., 34 S.W.3d 625, 633 (Tex. App.—Fort

Worth 2000, pet. denied).

      Mother’s Appeal

      Mother does not dispute that D.P.G. was in the Department’s care for more

than six months, that the Department made reasonable efforts to return D.P.G. to her,

and that she did not regularly visit or maintain significant contact with D.P.G. She
                                         –16–
challenges the trial court’s finding concerning the final element only, that she

demonstrated an inability to provide D.P.G. with a safe environment. In doing so,

Mother claims the Department was required to conduct a social study of Mother’s

home to determine whether she could provide D.P.G. with a safe environment and

that the Department could have conducted such a study because it always knew

where Mother resided.

      As an initial matter, we note the record establishes the Department did not

always know the whereabouts of Mother and Mother failed to maintain contact with

the Department to make a home study possible. In addition, Mother fails to support

her argument the Department had a duty to conduct a home study with any legal

authority and ignores the fact that the safe environment determination encompasses

a multitude of factors, several of which support the trial court’s finding she has

demonstrated an inability to provide D.P.G. with a safe environment. In re N.A.V.,

No. 04-19-00646-CV, 2020 WL 1250830, at *6 (Tex. App.—San Antonio Mar. 17,

2020, pet. denied) (mem. op.). Those factors include the child’s age and physical

and mental vulnerabilities; the willingness and ability of Mother to seek out, accept,

and complete counseling services and to cooperate with and facilitate an appropriate

agency’s close supervision; the willingness and ability of Mother to effect positive

environmental and personal changes within a reasonable period of time; and whether

Mother demonstrates adequate parenting skills. See In re M.R.J.M., 280 S.W.3d

494, 506 (Tex. App.—Fort Worth 2009, no pet.).
                                        –17–
      The trial court heard evidence D.P.G. came into the care of the Department

days after his birth due to allegations of substance abuse. Mother admitted to having

used methamphetamine and marijuana throughout her pregnancy knowing that

doing so was harmful to the child. Upon his birth, D.P.G. tested positive for drugs.

At the time of trial, D.P.G. was less than a year old and in need of constant care and

attention. A service plan was put into place for Mother to foster reunification. Early

in the case, Mother was ordered to complete drug and alcohol assessment, to submit

to a psychosocial evaluation and individual counseling, to complete parenting

classes, to attend NA/AA or Celebrate Recovery three times a week, to maintain

stable income and housing, and to submit to random drug testing. Mother did not

complete any of the required services, other than submitting to the initial drug

testing. After September 2019, Mother did not maintain contact with the Department

and did not provide the Department with any information about her living or

employment circumstances.       In light of the foregoing, the trial court could

reasonably find by clear and convincing evidence that the Department proved

Mother demonstrated an inability to provide D.P.G. with a safe environment. See,

e.g., In re G.P., 503 S.W.3d 531, 534 (Tex. App.—Waco 2016, pet. denied)

(upholding finding of failure to provide safe environment where mother failed to

provide Department with any information about her living or employment

circumstances, failed to make child support payments, failed to seek out and accept

counseling services, refused to take required drug tests, and failed to even maintain
                                        –18–
contact with her child); In re J.J.O., 131 S.W.3d 618, 630 (Tex. App.—Fort Worth

2004, no pet.) (considering evidence that mother had failed a drug test, had attended

only half of her parenting classes, and did not complete a psychological evaluation

or participate in counseling in upholding the trial court’s determination she had

demonstrated inability to provide her child with safe environment). We conclude

that the evidence was legally and factually sufficient to support the trial court’s

finding on Mother’s ability to provide a safe environment for D.P.G. We overrule

Mother’s sole issue.

      Father’s Appeal

      Father does not dispute that D.P.G. was in the Department’s care for more

than six months, and that he did not regularly visit or maintain significant contact

with D.P.G.     He challenges the trial court’s findings the Department made

reasonable efforts to return D.P.G. to Father, and Father demonstrated an inability

to provide D.P.G. with a safe environment. For the reasons set forth herein, we

conclude the Department failed to present clear and compelling proof Father could

not provide D.P.G. with a safe environment, and pretermit consideration of his

complaint concerning the trial court’s finding the Department made reasonable

efforts to return the child to Father. TEX. R. APP. P. 47.1; In re D.T., 34 S.W.3d at

633 (holding that constructive-abandonment finding fails if there is no evidence of

one or more elements of subsection (N).

      The evidence established D.P.G. came into the Department’s care due to
                                        –19–
Mother’s actions, not Father’s. There is no evidence Father had knowledge of

Mother’s drug use during her pregnancy. In addition, in this case paternity was

questioned, and was the principal point in issue from Father’s perspective until it

was confirmed. Nevertheless, Father appeared at the adversary hearing, the status

hearing and the permanency hearing. Father did not receive confirmation of his

parentage until the permanency hearing, which took place five months after D.P.G.

was born and only approximately three months prior to trial. Father was still

incarcerated at that time. Unlike Mother, the Department did not prepare a service

plan for Father. Father was not ordered to complete services until January 2020 and

the Department failed to establish it was possible for Father to participate in and

complete the required services while he was incarcerated or at any time between

confirmation of his parental relation and the trial. Indeed, the record is unclear as to

when Father may have been released from jail, if at all. Because Father was not the

reason for the removal of D.P.G., and given the uncertainty of Father’s biological

relation to D.P.G. and the circumstances surrounding the court’s order that he

complete services, the timing of that order, and the effect imprisonment may have

had on Father’s ability to work on completing the services, we conclude Father’s

alleged failure to participate in and complete court ordered services does not

establish he was unable to provide D.P.G. with a safe environment at the time of

trial.

         As to other factors that may be considered in connection with a finding of
                                         –20–
inability to provide a child with a safe environment, the burden of proof was on the

Department to prove Father’s inability to provide D.P.G. with a safe environment,

not on Father to prove his ability. In re A.S., 261 S.W.3d 76, 90 (Tex. App.—

Houston [14th Dist.] 2008, pet. denied). Davidson’s conclusory opinion that Father

had not shown any stability or ability to care for the child is not supported by any

facts. Thus, the finding that Father has demonstrated an inability to provide D.P.G.

with a safe environment is not supported by clear and convincing evidence. See In

re J.L.G., No. 06-16-0087-CV, 2017 WL 1290895, at *10 (Tex. App.—Texarkana

Apr. 6, 2017, no pet.) (mem. op.) (holding evidence insufficient for constructive

abandonment when there was no evidence, other than conclusory opinions,

regarding father’s financial resources, employment history, home environment,

parenting skills, or ability or inability to care for the child); see also Earvin v. Dep’t

of Family & Protective Servs., 229 S.W.3d 345, 348 (Tex. App.—Houston [1st Dist.]

2007, no pet.). We conclude that the evidence is legally insufficient to support the

trial court’s finding concerning Father’s ability to provide D.P.G. with a safe

environment. TEX. R. APP. P. 47.1. Because the trial court’s finding of constructive

abandonment under subsection (N) is not supported by legally sufficient evidence,

the finding cannot support the trial court’s order of termination. See TEX. FAM. CODE

ANN. § 161.001(b). We sustain Father’s sole issue.

      Department as Managing Conservator

      The Department requested conservatorship pursuant to Family Code section
                                          –21–
153.131 and the trial court made the specific findings that the statute requires: that

appointment of Father as D.P.G.’s managing conservator would not be in his best

interest because it would significantly impair his physical health or emotional

development, and that appointment of the Department was in D.P.G.’s best interest.

TEX. FAM. CODE ANN. § 153.131. Father did not specifically appeal these findings

or the conservatorship order. Because appointment of the Department as managing

conservator under section 153.131 is a basis for appointment separate and apart from

appointment solely as a consequence of a termination decree, separate challenges

are required on appeal. In re J.A.J., 243 S.W.3d 611, 613 (Tex. 2007). Accordingly,

we do not disturb the trial court’s order awarding the Department permanent

managing conservatorship.

                                    CONCLUSION

      We affirm the trial court’s order terminating Mother’s parental rights to

D.P.G. We reverse the trial court’s order terminating Father’s parental rights to

D.P.G., and we render judgment denying the Department’s request for termination

of Father’s parental rights.




                                           /David J. Schenck/
200652F.P05                                DAVID J. SCHENCK
                                           JUSTICE




                                        –22–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

IN THE INTEREST OF D.P.G., A                   On Appeal from the 196th Judicial
CHILD,                                         District Court, Hunt County, Texas
                                               Trial Court Cause No. 87836.
No. 05-20-00652-CV                             Opinion delivered by Justice
                                               Schenck. Justices Molberg and
                                               Nowell participating.

       In accordance with this Court’s opinion of this date, the trial court’s June 2,
2020, Order of Termination in this cause is AFFIRMED in part and REVERSED
in part. We REVERSE that portion of the trial court’s order finding Father
constructively abandoned D.P.G. and terminating the parent child relationship
between Father and D.P.G. and RENDER judgment denying the Texas Department
of Family and Protective Services’ request that Father’s parental rights be terminated
as to D.P.G. In all other respects, the trial court’s order is AFFIRMED.



Judgment entered this 9th day of December, 2020.




                                        –23–